DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, & 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor et al. (US 20140276797 A1) in view of Guerra et al. (US 2008/0312649 A1), hereinafter Batchelor in view of Guerra. 
	Regarding claim 1, Batchelor discloses an electrosurgical device ([0119]; Figure 1A & 2A—element 2) comprising: a. two or more functional states ([0119] & [0120]; Figure 1 & 2A—elements 100 & 102) b. a selector assembly that moves between at least a first position and a second position ([0119] & [0120]; Figure 1 & 2A—element 20, 40, & 42), the selector assembly including: i. one or more shuttles ([0119] & [0120]; Figure 1 & 2A—element 20); ii. one or more buttons ([0119] & [0120]; Figure 1 & 2A—element 40 & 42); iii. one or more circuit boards ([0122]-[0124]; Figure 2C, 2D1, & 2D2—elements 260, 250, 56 & 54); wherein the selector assembly in the first position is configured to provide a first one of the two or more functional states ([0119], [0120], [0123], & [0124]), and in the second position is configured to provide a second one of the two or more functional states ([0119] & [0120], [0123], & [0124]); 

Guerra teaches an electrosurgical device ([0118]; Figure 1—element 2) comprising a selector assembly ([0018]; Figure 1—elements 250 & 260) with one or more buttons ([0118]; Figure 1—elements 250 & 260) a circuit board ([0025]; Figure 4—element 170) with one or more switches ([0025]; Figure 4—element 461); and one or more indicators ([0025]; Figure 4—element 407), wherein the one or more indicators communicates a first color ([0025], [0028], & [0029]), corresponding to the first function state, and communicated a second color corresponding to the second function state ([0025], [0028], & [0029]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Batchelor to include the teachings of Guerra, as described above, as both references and the claimed invention are directed toward electrosurgical devices that can deliver energy in a monopolar mode or bipolar mode. As disclosed by Guerra, the illumination of the buttons may assist a surgeon in locating the button and may also be used to indicated that a button activates the bipolar mode versus the monopolar mode ([0028]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Batchelor, to include the teachings of Guerra, as such a modification would assist a surgeon in locating the button, but also differentiate the buttons to indicate the mode each button activates. 
Regarding claim 2, Batchelor in view of Guerra discloses all of the limitations of claim 1, as described above. 

Guerra further teaches wherein the one or more indicators ([0025] & [0029]; Figure 4—element 407) are located on the one or more circuit boards ([0025] & [0029]; Figure 4—element 170).
A person of ordinary skill in the art would have motivated to modify the electrosurgical device, as disclosed by Batchelor to include the further teachings of Guerra, as described above, as both references and the claimed invention are directed toward electrosurgical devices that can deliver energy in a monopolar mode or bipolar mode. As disclosed by Guerra, the light source is disposed on the circuit board to provide an illuminating button ([0025]- [0029]), the illuminating button can serve many purposes such as indicating the operating mode ([0028]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Batchelor, to include the teachings of Guerra, as such a modification would provide an illuminating button which can indicate the operating mode. 
Regarding claim 3, Batchelor in view of Guerra disclose all of the limitations of claim 2, as described above.
Batchelor does not disclose wherein the one or more buttons are transparent.
Guerra further discloses wherein the one or more buttons ([0022]; Figure 1, 2, & 4—elements 250 & 260) are transparent ([0010], [0025], & [0029]).
A person of ordinary skill in the art would have motivated to modify the electrosurgical device, as disclosed by Batchelor to include the further teachings of Guerra, as described above, as both references and the claimed invention are directed toward electrosurgical devices that can deliver energy in a monopolar mode or bipolar mode. As disclosed by Guerra, the buttons may be transparent so that light from the light source can be directed through the button to illuminate the control surface, provide information to surgeon, and provide the function of the button ([0010], [0025], [0028], & [0029]). It 
Regarding claim 5, Batchelor in view of Guerra disclose all of the limitations of claim 3, as described above. 
Batchelor further discloses wherein the one or more buttons ([0119]; Figures 1 & 2A—elements 40 & 42) are located on a body of the electrosurgical device ([0119]; Figure 1 & 2A—element 80) and the one or more circuit boards ([0122]-[0125]; Figures 2C-2D2—elements 260, 250, 26, 54 & 56) are in communication with the one or more shuttles ([0125]; the working arm (26) is connected to the shuttle (20) which moves the working arm to an extended and retracted position which in turn communicates with the circuit board components (250 & 260)) wherein the one or more shuttles move the one or more circuit boards ([0123]; Figure 2D1—element 250 & 56) relative to the one or more buttons between the first position ([0123]; Figure 2D1 & 2D2—elements 40 & 42) and the second position ([0124]; Figure 2D2—element 250 & 54) so that the electrosurgical device is changeable between the first functional state and the second functional state ([0123] & [0124]).
Regarding claim 6, Batchelor in view of Guerra disclose all of the limitations of claim 1, as described above. 
Batchelor further discloses wherein the first functional state is a monopolar current ([0120]; Figure 2A—element 102) and the second functional state is a bipolar current ([0119]; Figure 1—element 100); wherein the one or more buttons ([0120]; Figure 2A, 2C, 2D1, & 2D2—element 42) align with the one or more circuit boards ([0120] & [0122]; Figure 2C, 2D1, & 2D2—element 250 & 260) when the selector assembly is in the first position ([0120]; Figure 2A—element 102) so that upon actuation of the one or more buttons, monopolar current is applied ([0120]), and when the selector assembly is in the second position ([0119]; Figure 1A—element 100), the one or more buttons ([0119] & [0122]; Figure 1, 2C, 2D1, & 2D2—element 40) align with the one or more circuit boards ([0119] & [0122]; Figure 2C, 2D1, & 2D2—element 250 & 260) so that upon actuation of the one or more buttons, the bipolar current is applied ([0119]).
Batchelor does not disclose wherein the one or more buttons align with a first switch of the one or more circuit board switches when the selector assembly is in the first position so that upon actuation of the one or more buttons, monopolar current is applied, and when the selector assembly is in the second position, the one or more buttons align with a second switch of the one or more circuit board switches
Guerra teaches wherein the one or more buttons ([0021]; Figure 1A-4—element 260) align with a first switch ([0022] & [0025]; Figure 4—element 461) of the one or more circuit board switches ([0022], [0024], & [0025]; Figure 4—element 170) when the selector assembly is in the first position ([0021]; Figure 1—element 260; with said first position being the depression of the monopolar button (260)), and in the second position ([0021]; Figure 1—element 250; with said second position being the depression of the bipolar button (250)), the one or more buttons ([0021]; Figure 1 & 4—element 250) align with a second switch ([0022], [0024], & [0025]; Figure 4—element 461) of the one or more circuit board switches ([0025]; Figure 4—element 170).
A person of ordinary skill in the art would have motivated to modify the electrosurgical device, as disclosed by Batchelor to include the further teachings of Guerra, as described above, as both references and the claimed invention are directed toward electrosurgical devices that can deliver energy in a monopolar mode or bipolar mode. As disclosed by Guerra, the buttons are configured to effect changes in the circuitry found in the circuit board, upon actuation of a button the generator processes the signals to determine the appropriate type of energy to transmit to the jaws ([0024]), and the control circuit is adapted to cause the instrument to perform the desired function ([0025]). It would have been 
Regarding claim 7, Batchelor in view of Guerra disclose all of the limitations of claim 1, as described above. 
Batchelor further discloses wherein the selector assembly ([0132]; Figure 9—element 130) includes a rack and pinion assembly ([0132]; Figure 9—elements 134 & 132), the rack and pinion assembly includes a pinion gear ([0132]; Figure 9—element 134) between a first rack gear ([0132]; Figure 9—element 132) on the one or more shuttles ([0132]; Figure 9—element 20) and a second rack gear ([0132]; Figure 9—element 132 & 6) on the one or more circuit boards ([0132]; Figure 9—element 6; [0122]-[0124]; Figures 2D1-2D2—elements 260 & 250, 26, 56, & 54; the spring pin (250) provides power from circuit (260) to working arm (6 & 26) dependent on electrical conductivity of the working arm (26), the working arm includes an active portion (56) and an inactive portion (54), when the active portion is in contact with the spring pin power is supplied dependent on therapy selection, when the inactive portion is in contact with the spring pin no power is applied) wherein the one or more shuttles moves between the first position and the second position by rotating the pinion gear ([0132]), moving the one or more circuit in an opposite direction of the one or more shuttles ([0132]; Figure 9—element 6; [0122]-[0123]; Figure 2D1-2D2—elements 250, 260, 26, 54, & 56).
Regarding claim 8, Batchelor in view of Guerra disclose all of the limitations of claim 1, as described above. 
Batchelor further discloses wherein the one or more shuttles ([0119] & [0120]; Figure 1 & 2A—element 20) travels along a body ([0119] & [0120]; Figure 1 & 2A—element 80) of the electrosurgical device ([0119]; Figure 1 & 2A—element 2) between the first position ([0120]; Figure 2A—element 102) and the second  position ([0119]; Figure 1—element 100), converting the electrosurgical device between the first functional state and the second functional state ([0119] & [0120]).  
Regarding claim 9, Batchelor in view of Guerra disclose all of the limitations of claim 2, as described above. 
Guerra further discloses wherein the one or more indicators are colored circuit board switches ([0029]; achieving distinguishing colors are well known in the art and may be achieved by application of paint or ink to an appropriate surface on the light path, the light path can be connected to the contact switch (461) such that the switch emits light when the contacts on the switch are closed).
Regarding claim 10, Batchelor in view of Guerra disclose all of the limitations of claim 2, as described above. 
Guerra further discloses wherein the one or more indicators is a light emitting device ([0025]; Figure 4—element 407 & 444).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor in view of Guerra and Toshiro (JP 2008198501 A), hereinafter Toshiro. The examiner notes that all citations made in regards to Toshiro (JP 2008198501 A) are in reference to the attached English translation. 
Regarding claim 4, Batchelor in view of Guerra disclose all of the limitations of claim 3, as described above. 
Batchelor further discloses wherein the one or more circuit boards are located on the body ([0122] & [0125]; Figure 2C & 2D1—element 260) of the electrosurgical device ([0122]; Figure 2C—element 2), and wherein the one or more shuttles move between the first position ([0120]; Figure 2A—element 102) and the second position ([0119]; Figure 1—element 100) so that electrosurgical device is changeable between the first functional state and the second functional state ([0119] & [0120]). 

Toshiro teaches a switching device ([0017]; Figure 2—element 10) capable of changing a device between a first functional state ([0013] & [0020] – [0021]; Figures 4, 5, & 7—element S1) and a second functional state ([0013] & [0020] & [0022]; Figures 4 & 6—element S2), wherein the switching device includes one or more shuttles ([0017]; Figures 2 & 4–7—element 20) a button ([0017]; Figures 2 & 4–7—element 40), and a circuit board ([0018]; Figures 4–7—elements 50, 71, & 72), wherein the one or more buttons ([0017]; Figures 4–7—element 40) are carried on the one or more shuttles ([0017]; Figures 4–7—element 20); wherein the one or more shuttles move the one or more buttons ([0020]-[0022]; Figure 4–7—elements S1 & S2) relative to the one or more circuit boards ([0018] & [0020]-[0022]; Figures 4-7—element 50, 71, & 72) between the first position ([0020 ] & [0021]; Figures 4, 5, & 7—element S1) and the second position [0020] & [0022]; Figures 4 & 6—element S2) so that the electrosurgical device is changeable between the first functional state and the second functional state ([0013] & [0020]-[0022]).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device as disclosed by Batchelor in view of Guerra, to include the teachings of Toshiro, as described above, as all references and the claimed invention are directed toward devices that allow for switching from one functional state to another. As disclosed by Toshiro, the switching device and configuration is particularly useful in various portable devices where it is advantageous to prevent a situation in which power is accidentally turned on, and in devices with two control modes that can be selectively executed by one button ([0013]); additionally, the switching device provides a switch for portable devices which can be configured at a low cost by .
Claims 11-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guerra in view of Toshiro.
Regarding claim 11, Guerra discloses an electrosurgical device ([0018]; Figure 1A—element 1) comprising: a. two or more functional states ([0018] & [0021]; Figure 1A-4—element 250 & 260; monopolar & bipolar); b. a shuttle ([0018] & [0020]; Figure 1—element 150) that moves between at least a first position and a second position ([0020]); one or more transparent buttons ([0010], [0018], [0025], & [0029]; Figures 1-4—element 250 & 260); and c. one or more indicators ([0025] & [0028]; Figure 4—elements 170, 461, & 407); wherein the buttons ([0025]; Figure 4—element 250) are in alignment with one or more indicators ([0025]; Figure 4—elements 170, 461, & 470) so that a color from the one of the one or more indicators is visible through the one or more transparent buttons ([0025], [0028] & [0029]), signaling that the electrosurgical device is in one of the two or more functional states ([0028] & [0029]). 
Guerra does not disclose the shuttle including one or more buttons; wherein the shuttle moves the one or more transparent buttons into alignment with one of the one or more indicators.
Toshiro teaches a switching device ([0017]; Figure 2—element 10) comprising a shuttle ([0017]; Figures 4-7—element 20) and indicator circuit ([0018] & [0019]; Figures 4-7—elements 50, 60, 71 & 72); the shuttle including one or more buttons ([0017]; Figures 4-7—element 40); wherein the shuttle moves the one or more transparent buttons into alignment with one of the one or more indicators ([0021] & [0022]).
A person of ordinary skill in the art would have been motivated to modify the electrosurgical device, as disclosed by Guerra, to include the teachings of Toshiro, as described above, as both references and the claimed invention are directed toward devices that can switch between different operational modes. As disclosed by Toshiro, the switching device and configuration is particularly useful in various portable devices in which it is advantageous to prevent a situation in which power is accidentally turned on, and in devices with two control modes that can be selectively executed by one button ([0013]); additionally, the switching device provides a switch for portable devices which can be configured at a low cost by using few components ([0006]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Guerra, to include the teachings of Toshiro, as described above, as such a modification would provide for a device that prevents a situation in which power is accidentally turned on, provide two control modes that can be selectively executed by one button, and provide for a switching device that can be configured at a low cost.
Regarding claim 12, Guerra in view of Toshiro disclose all of the limitations of claim 11, as described above. 
Guerra further discloses wherein the one or more indicators are a first colored indicator and a second colored indicator ([0028] & [0029]; distinguishing color like purple can indicate bipolar mode and white can indicate monopolar mode).
Regarding claim 13, Guerra in view of Toshiro disclose all of the limitations of claim 12, as described above. 
Guerra further discloses wherein in the first position the one or more transparent buttons is aligned with the first colored indicator so that a first functional state of the two or more functional states is indicated ([0025] [0028], & [0029]; the button (250) is illuminated with a first distinguishing color indicating bipolar mode), and the one or more transparent buttons in the second position is aligned with the one of the one or more transparent buttons with the second colored indicator so that a second functional state of the two or more functional states is indicated ([0028] & [0029]; the button (260) is illuminated with a second distinguishing color indicating that the button activates monopolar mode).
Guerra does not disclose wherein the shuttle in the first position aligns one of the one or more buttons with the first indicator, and in the second position aligns the one of the one or more transparent buttons with the second colored indicator.
Toshiro further teaches wherein the shuttle ([0017], & [0020]-[0022]); Figures 4-7—element 20) in the first position aligns one of the one or more buttons ([0017] & [0021]; Figure 4, 5, & 7—element 40) with the first indicator ([0021]; Figures 4, 5, & 7—elements 50 & 71), and in the second position ([0020] & [0022]) aligns the one of the one or more buttons ([0017] & [0022]; Figure 4 & 6—element 40) with the second colored indicator ([0022]; Figure 4 & 6—element 72).
A person of ordinary skill in the art would have been motivated to modify the electrosurgical device, as disclosed by Guerra, to include the teachings of Toshiro, as described above, as both references and the claimed invention are directed toward devices that can switch between different operational modes. As disclosed by Toshiro, the switching device and configuration is particularly useful in various portable devices in which it is advantageous to prevent a situation in which power is accidentally turned on, and in devices with two control modes that can be selectively executed by one button ([0013]); additionally, the switching device provides a switch for portable devices which can be configured at a low cost by using few components ([0006]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Guerra, to include the teachings of Toshiro, as described above, as 
Regarding claim 14, Guerra in view of Toshiro disclose all of the limitations of claim 11, as described above.
Guerra further discloses wherein the one or more indicators are each a color-changing light emitting device ([0028]; Figure 4—element 407; a distinguishing color such as purple may be used to indicate bipolar mode and white may be used to indicate monopolar mode).
Regarding claim 15, Guerra in view of Toshiro disclose all of the limitations of claim 14, as described above. 
Guerra further discloses wherein the color-changing light emitting device ([0025] & [0028]; Figure 4—element 407) has a first color and is aligned with the one or more transparent buttons in a first functional state of the two or more functional states ([0028] & [0029]; Figure 4—element 250; i.e. purple for bipolar mode), and the color-changing light emitting device has a second color and is aligned with the one or more transparent buttons in a second functional state of the two or more functional states ([0028] & [0029]; Figure 4—element 260; i.e. white for monopolar mode).
Regarding claim 16, Guerra in view of Toshiro disclose all of the limitations of claim 15, as described above. 
Guerra further discloses wherein the electrosurgical device includes one or more circuit boards with one or more switches ([0025]; Figure 4—elements 170 & 461).
Regarding claim 17, Guerra in view of Toshiro and disclose all of the limitations of claim 16, as described above. 
Guerra further discloses wherein the one or more transparent buttons ([0021], [0025], [0028], & [0029] Figure 1 & 4—elements 250 & 260) is in alignment with a first switch ([0021], [0025], &  indicating a first functional state of the two or more functional states ([0021], [0025], & [0028]), and wherein the one or more transparent buttons ([0021]; Figure 1—element 260) is in alignment with a second switch indicating a second functional state of the two or more functional states ([0021], [0025], & [0028]).
Guerra does not disclose wherein the shuttle moves the one or more buttons into alignment with a first switch, and the shuttle moves the one or more buttons into alignment with a second switch.
Toshiro further teaches wherein the shuttle ([0017], & [0020]-[0022]; Figures 4-7—element 20) moves the one or more buttons ([0017, & [0020]-[0022]; Figure 4-7—element 40) into alignment with a first switch indicating a first functional state of the two or more functional states ([0021]; Figure 4, 5, & 7—element 71), and the shuttle moves the one or more buttons into alignment with a second switch indicating a second functional state of the two or more functional states ([0022]; Figure 4 & 6—element 72).
Regarding claim 19, Guerra discloses an electrosurgical device ([0018]; Figure 1A—element 1) comprising: a. two or more functional states ([0018] & [0021]; Figure 1A-4—element 250 & 260; monopolar & bipolar); b. a shuttle ([0018] & [0020]; Figure 1—element 150) that is movable between at least a first position and a second position ([0020]), one or more indicators ([0025], [0028], & [0029]; Figure 4—element 407); and ii. one or more circuit boards ([0025]; Figure 4—element 170) with one or more switches ([0025] & [0029]; Figure 4—element 461); c. one or more transparent buttons ([0010], [0018], [0021], [0025], [0028], & [0029]; Figure 1 & 4—elements 250 & 260); wherein the first switch ([0025]; Figure 4—element 461) of the one or more switches  is aligned with the one or more transparent buttons ([0025] & [0028]; Figure 4—element 250) so that the electrosurgical device is configured in a first functional state of the two or more functional states ([0021] & [0028]) and the one or more indicators transmit a first color through the one or more transparent buttons ([0028]; Figure 4—element 407); wherein the second switch of the one or more switches ([0021] & [0022]; is aligned with the one or more transparent buttons ([0021] & [0028]; Figure 1 & 4—element 260) so that the electrosurgical device is configured in a second functional state of the two or more functional states ([0021]) and the one or more indicators transmit a second color through the one or more transparent buttons ([0028]; white for monopolar mode); wherein the one or more indicators aligns with the one or more transparent buttons in the first position and the second position, transmitting color through the one or more transparent buttons to a user ([0010], [0025], [0028], & [0029]); and wherein the first color indicates that the electrosurgical device is in the first functional state ([0028]), and a second color indicates that the electrosurgical device is in the second functional state ([0028]).
Guerra does not disclose wherein the shuttle in the first position aligns a first switch of the one or more switches with the one or more buttons so that the electrosurgical device is configured in a first functional state of the two or more functional states; wherein the shuttle in the second position aligns a second switch of the one or more switches with the one or more buttons so that the electrosurgical device is configured in a second functional state of the two or more functional states.
Toshiro teaches a switching device ([0017]; Figure 2—element 10) capable of changing a device between a first functional state ([0013] & [0020] – [0021]; Figures 4, 5, & 7—element S1) and a second functional state ([0013] & [0020] & [0022]; Figures 4 & 6—element S2), wherein the switching device includes one or more shuttles; wherein the shuttle in the first position ([0013], [0020], & [0021]; Figures 4, 5, & 7—elements 20 & S1) aligns a first switch ([0021]; Figure 4, 5, & 7—element 71) of the one or more switches with the one or more buttons ([0021]; Figure 4, 5, & 7—element 40) so that the device is configured in a first functional state ([0021]) of the two or more functional states ([0020]-[0022]); wherein the shuttle in the second position ([0020] & [0022]; Figure 4 & 6—elements 20 & S2) aligns a second switch ([0022]; Figure 4 & 6—element 72) of the one or more switches with the one or more buttons ([0022]; Figure 4 & 6—element 40) so that the electrosurgical device is configured in a second functional state of the two or more functional states ([0022]). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device as disclosed by Guerra, to include the teachings of Toshiro, as described above, as both references and the claimed invention are directed toward devices that allow for switching from one functional state to another. As disclosed by Toshiro, the switching device and configuration is particularly useful in various portable devices where it is advantageous to prevent a situation in which power is accidentally turned on, and in devices with two control modes that can be selectively executed by one button ([0013]); additionally, the switching device provides a switch for portable devices which can be configured at a low cost by using few components ([0006]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Guerra, to include the teachings of Toshiro, as described above, as such a modification would provide for a device that prevents a situation in which power is accidentally turned on, provide two control modes that can be selectively executed by one button, and provide for a switching device that can be configured at a low cost.
Regarding claim 20, Guerra in view of Toshiro disclose all of the limitations of claim 19, as described above. 
Guerra further discloses wherein the electrosurgical device in the first functional state provides a monopolar current ([0021]; Figure 1—element 260) and in the second functional state provides a bipolar current ([0021]; Figure 1—element 250); wherein the one or more transparent buttons ([0025]; Figure 1-3—element 260) align with a first switch of the one or more circuit board switches ([0022], [0025], [0028], & [0029]; Figure 4—element 461) in a first position ([0021]; Figure 1—element 260), and upon actuation, the one or more transparent buttons activate the monopolar current ([0021]; upon the depression of button 260 monopolar current is applied), and in the second position ([0021]; Figure 1-4—element 250), the one or more transparent buttons ([0025], [0028], & [0029]; Figure 4—element 250) align with a second switch of the one or more circuit board switches ([0025]; Figure 4—element 461), and upon actuation, the one or more transparent buttons activate the bipolar current ([0021], [0022], & [0028]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guerra in view of Toshiro and Batchelor.
Regarding claim 18, Guerra in view of Toshiro disclose all of the limitations of claim 17, as described above. 
Guerra in view of Toshiro do not disclose wherein the shuttle is in communication with the one or more circuit boards through a rack and pinion assembly, the rack and pinion assembly includes a pinion gear between a first rack gear on the shuttle and a second rack gear on the one or more circuit boards; wherein the shuttle moves between the first position and the second position by rotating the pinion gear, moving the one or more circuit boards in an opposite direction of the one or more shuttles.
Batchelor teaches an electrosurgical device ([0119]; Figure 1& 2A—element 2) comprising a shuttle ([0119]; Figure 1 & 2A—element 20) wherein the shuttle ([0132]; Figure 9—elements 20) is in communication with the one or more circuit boards ([0132]; Figure 9—element 6; [0122]-[0125]; Figures 2D1-2D2—elements 260 & 250, 26, 56, & 54; the spring pin (250) provides power from circuit (260) to working arm (6 & 26) dependent on electrical conductivity of the working arm (26), the working arm includes an active portion (56) and an inactive portion (54), when the active portion is in contact with the spring pin power is supplied dependent on therapy selection, when the inactive portion is in contact with the spring pin no power is applied) through a rack and pinion assembly ([0132]; Figure 9—element 130) the rack and pinion assembly includes a pinion gear ([0132]; Figure 9—element 134) between a first rack gear ([0132]; Figure 9—element 132) on the shuttle and a second rack gear on the one or more circuit boards ([0132]; Figure 9—element 6; [0122]-[0125]; Figures 2D1-2D2—elements 260 & 250, 26, 56, & 54); wherein the shuttle moves between the first position and the second position by rotating the pinion gear ([0132]), moving the one or more circuit boards in an opposite direction of the one or more shuttles ([0132]; Figure 9—element 6; [0122]-[0123], & [0125]; Figure 2D1-2D2—elements 250, 260, 26, 54, & 56).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Guerra in view of Toshiro to include the teachings of Batchelor, as described above, as all references and the claimed invention are directed toward devices that can switch between multiple function states. As disclosed by Batchelor the shuttle assembly allows for a working arm to be moved between a first and second position ([0098] & [0132]) thereby allowing the circuit to supply selective energy to the working arm, based on the retracted or extended position of the working arm ([0122]- [0124]), the working arm can prevent power from being transferred when the blade is fully retracted thereby preventing stray currents ([0124]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Guerra in view of Toshiro, to include the teachings of Batchelor, as described above, as such a modification would allow for a configuration that can allow for the supply of selective energy to the working arm and prevent stray currents on the working arm. 
Conclusion
Accordingly, claims 1-20 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794